10

H

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case

Leonard P. Goldberger, Esquire
STEVENS & LEE, P.C.

620 Freedom Business Center, Suite 200
King of Prussia, PA 19406

Telephone: (610) 205-6046

Facsimile: (610) 371-7376

Email: Ipg@stevenslee.com

 

 

Constantine D. Pourakis, Esquire |

STEVENS & LEE, P.C, Fyy

485 Madison Avenue MAR

20th Floor Nite sores,

New York, NY 10022 SAN Feaneg PICY Coup
Telephone: (212) 537-0409 0,

Facsimile: (610) 371-1237
Email: cp@stevenslee.com

Attorneys for Allianz, Global Corporate & Specialty

UNITED STATES BANKRUPTCY COURT

 

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
)
In re ) Case Nos, 19-3008 and 19-30089
)  Gointly Administered)
PG&E CORPORATION and PACIFIC )
GAS & ELECTRIC COMPANY, ) Chapter 11
)
Debtors. ) NOTICE OF APPEARANCE AND
) REQUEST FOR SERVICE .
) OF PAPERS
)

 

PLEASE TAKE NOTICE that Stevens & Lee, P.C. enters its appearance in the
captioned cases as counsel to Allianz Global Corporate & Specialty (“Allianz”) and, pursuant to
11 U.S.C. §§ 342(a) and 1109(b), and Federal Rules of Bankruptcy Procedure 2002, 9007 and
9010, requests that the Clerk of Court enter the following names and addresses on the general

matrix for these cases, and on all special or limited matrices, and that copies of all notices given

-[-

 

 

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
03/18/2019 SL1 1575386v1 £13164.00001

: 19-30088 Doc#999 Filed: 03/20/19 Entered: 03/20/19 16:54:52 Page 1of4

 

 

 
—

10

iI

12

13

i4

15

16

V7

18

19

20

21

22

23

24

25

26

27

28

or required to be given, and all and all orders and other pleadings and papers served or required
to be served, in these cases, be given to and served on:

Leonard P. Goldberger, Esquire

STEVENS & LEE, P.C.

620 Freedom Business Center, Suite 200

King of Prussia, PA 19406

Telephone: (610) 205-6046

Fax: (610) 371-7376

Email: Ipg@stevenslee.com

Constantine D, Pourakis, Esquire

STEVENS & LEE, P.C,

485 Madison Avenue

20th Floor

New York, NY 10022

Telephone: (212) 537-0409

Facsimile (610) 371-1237

Email: cp@stevenslee.com

PLEASE TAKE FURTHER NOTICE that this request includes not only the notices

and papers referred to in the Bankruptcy Rules and Bankruptcy Code sections specified above,
but also includes, without limitation, ail orders and notices of any application, motions, petitions,
pleadings, requests, complaints, or demands, statements of affairs, operating reports, schedules
of assets and liabilities, whether formal or informal, whether written or oral, and whether
transmitted or conveyed by mail, courier service, hand delivery, telephone, facsimile
transmission, telegraph, telex, or otherwise that (1) affects or seeks to affect in any way any rights
or interest of any creditor or party in interest in this case, including Allianz, with respect to
(a) Debtors or any successor to Debtors, (b) property of the Debtors’ estate, or proceeds thereof,
in which Debtors or any successor to Debtors may claim an interest, or (c) property or proceeds
thereof in the possession, custody, or control of others that Debtors or any successor to the

Debtors may seek to use; or (i1) requires or seeks to require any act, delivery or any property,

payment or other conduct by Allianz,
-2-

 

 

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
03/18/2019 SLE 1575386v1 113164.00001

Case: 19-30088 Doc#999 Filed: 03/20/19 Entered: 03/20/19 16:54:52 Page 2 of 4

 

 

 

 
19

20

2]

22

23

24

25

26

27

28

Case:

 

PLEASE TAKE FURTHER NOTICE that, by filing this Notice of Appearance and
Request for Service of Papers or any later appearance, pleading, claim or suit, Allianz does not
submit to the jurisdiction of the Bankruptcy Court, nor intends that this Notice of Appearance
and Request for Service of Papers or any later appearance, pleading, claim or suit shall waive
(i) any rights to have final orders in non-core matters entered only after de novo review by a
District Judge; (ii) any rights to trial by jury in any proceeding so triable in this case or any case,
controversy or proceeding related to these cases; (iii) to have the District Court withdraw the
reference in any matter subject to mandatory or discretionary withdrawal; or (iv) any other
rights, claims, actions, defenses, setoffs, or recoupment under agreements, to which Allianz is or
may be entitled, in law, in equity, or otherwise, all of which rights, claims, actions, defenses,

setoffs, and recoupment Allianz expressly reserves.

STEVENS & LEE, P.C.

Dated: March 5, 2019 py: Lead leew —~

" Leonard P, Goldberger, Esquire

PA Bar No, 23118

620 Freedom Business Center, Suite 200
King of Prussia, PA 19406

Telephone: (610) 205-6046

Facsimile: (610) 371-7376

Email: Ipg@stevenslee.com

Attorneys for Allianz Global Corporate & Specialty

-3-

 

 

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
03/18/2019 SLI 1575386v1 113164.00001

19-30088 Doc#999 Filed: 03/20/19 Entered: 03/20/19 16:54:52 Page 3of4

 
| CERTIFICATE OF SERVICE

2 Constantine D. Pourakis hereby certifies that the foregoing Notice of Appearance and
Request for Service of Papers, was filed with the Clerk of the Court and served on all parties in

interest electronically through the Court’s CM/ECF system.

DEEZ E. —~

7 Constantine D. Pourakis

iv
12
13
14

15

19
20
2]
22
23
24
25
26

2] -4.

 

 

NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
03/18/2619 SL1 1575386v1 113164,00001

Case: 19-30088 Doc#999 Filed: 03/20/19 Entered: 03/20/19 16:54:52 Page 4 of 4

28

 

 

 
